Exhibit 10.41

ASSIGNMENT, CONSENT AND AMENDMENT


This Assignment, Consent and Amendment (this "Consent") is entered into as of
March 23, 2004 and deemed effective as of January 16, 2004 by and among CBS
Broadcasting Inc., a Delaware corporation ("CBS"), NMP, Inc., a Delaware
corporation ("NMP"), and MarketWatch.com, Inc., a Delaware corporation
("MarketWatch").

RECITALS

A. CBS and MarketWatch (as a successor in interest to MarketWatch.com, LLC) have
entered into an amended and restated license agreement dated January 13, 1999
(the "License Agreement"), pursuant to which CBS licensed to MarketWatch rights
in certain trademarks and content.

B. MarketWatch and NMP have entered into an agreement and plan of reorganization
and merger dated July 22, 2003 and amended on December 15, 2003 (the "Merger
Agreement"), under which MarketWatch will become a wholly owned subsidiary of
NMP.

C. MarketWatch and NMP wish, in connection with such merger and reorganization,
to have MarketWatch assign to NMP all of MarketWatch's rights and obligations
under the License Agreement, and to have NMP assume such rights and obligations,
and CBS wishes to consent to such assignment and assumption.

D. As part of such assignment and assumption, the parties wish to amend the
License Agreement to clarify certain terms, under the terms and conditions
hereunder.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

AGREEMENT

 1. Continuation of Provisions

Except as expressly set forth herein, all other terms and conditions of the
License Agreement will remain in full force and effect.

Assignment and Assumption

2.1.  Assignment. MarketWatch hereby assigns and transfers over to NMP all
right, title and interest in and to the License Agreement and NMP hereby accepts
such assignment and transfer.

2.2.  Assumption. NMP hereby assumes all liabilities of MarketWatch under the
License Agreement, whether existing at or prior to Closing (as defined in the
Merger Agreement) or arising thereafter. NMP hereby agrees to be bound by all
the terms of, and to undertake and perform all the obligations of MarketWatch
contained in, the License Agreement. NMP confirms that it shall be deemed a
party to the License Agreement as if it had originally been named as a party
thereto.

2.3.  Consent. CBS hereby consents and agrees to the assignment to NMP by
MarketWatch of all of MarketWatch's rights and obligations under the License
Agreement and to the substitution of MarketWatch for NMP. CBS specifically
agrees that MarketWatch's assignment of its rights and obligations under the
License Agreement to NMP will not constitute a default by MarketWatch under the
License Agreement or permit cancellation of the License Agreement by CBS.

Amendment.

3.1.   Section 1.13 of the License Agreement is hereby amended in its entirety
to provide as follows:

"MarketWatch Site" means the websites owned or controlled directly by
MarketWatch or a Subsidiary (as defined in Section 2.8) and located at the
following URLs: marketwatch.com. bigcharts.com, pinnacor.com, stockpoint.com,
newsalert.com, inlumen.com, virtualstockexchange.com, and others mutually agreed
to between the parties in writing that provide financial information, stock
quotes, personal finance information and business and stock stories."

3.2.  The following new section, Section 2.8, is added to the License Agreement
immediately following Section 2.7:

"NMP shall have the right to sublicense to MarketWatch Media, Inc. and Pinnacor
Inc. (the "Subsidiaries", and each a "Subsidiary") the license rights granted by
CBS under Section 2.1 above, provided (a) each Subsidiary is bound to all of the
conditions and restrictions set forth herein, (b) any act or omission of or
breach by a Subsidiary in the exercise of such license rights shall be deemed an
act or omission or breach of NMP as well as an act or omission or breach of each
Subsidiary and (c) each Subsidiary shall be and remain a wholly owned and
controlled subsidiary of NMP."

For the avoidance of doubt, MarketWatch acknowledges and agrees that the term
"Core Business" as used in the definition of Gross Revenues in the License
Agreement includes any and all MarketWatch Sites and revenues derived from such
sites are deemed derived from the Core Business for purposes of such definition.

General

4.1.  Effective Date. This Consent shall become effective immediately upon the
Closing (as defined in the Merger Agreement).

4.2.  Entire Agreement. The License Agreement, as amended by this Consent,
constitutes the complete and exclusive statement of the agreement among the
parties with respect to the subject matter hereof, and supersedes all prior and
contemporaneous proposals and understandings, oral and written, relating to the
subject matter contained therein.

IN WITNESS WHEREOF, the parties have executed this Assignment by their duly
authorized representatives as of the date first written above.

 

CBS BROADCASTING INC.

 

By: ______________________________

Its

NMP, Inc.

 

By: ______________________________

Its

MarketWatch.com, Inc.

By: ______________________________

Its

 




--------------------------------------------------------------------------------


